DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 February 2022 has been entered.
Claims 1-9, 11-17, and 20 are pending. 
The previous rejections have been updated as necessitated by amendments to the claims.  The updated rejections follow.

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Morel (US 5,980,730) in view of Koseoglu (US 2013/0026074), Dickakian (US 4,883,581), Pubchem (Octadecane), Pubchem (Hexadecane), Monument Chemical (Advasol Heavy Aromatic Distillate), and Fischer Sci (Aromatic 150) and Woo (US 2013/0081977).
Regarding claims 1, 3-7, and 17, Morel teaches a process comprising a) hydrocracking the feed in the presence of hydrogen in at least one reactor containing a supported ebullated bed catalyst (column 2, lines 36-54); b) a step of separating the effluent from step a into distillate fractions (which reads on the claimed at least one light fraction containing fuel bases), and a vacuum residue fraction (which reads on the claimed heavy fraction containing compounds boiling at least 350°C, Examiner notes Applicant’s instant specification page 13, lines 10-13 indicating the heavy fraction is vacuum resid from vacuum fractionation) (column 2, lines 55-67); c) a step of deasphalting the vacuum reside from step b (which reads on the claimed precipitation of sediments from the heavy fraction, Examiner notes Applicant’s instant specification indicates that the sediments removed are asphaltenes in page 17, lines 21-26) is brought into contact with a solvent and physical separating of the sediments from the heavy fraction and separating the heavy fraction from the distillate (column 2, lines 63-67).
Morel does not explicitly disclose (1) the conditions in the solvent deasphalting step and the boiling range of the solvent cut (2) the properties of the heavy fraction obtained in step e (3) the presence of ozone oxidizing gas in step e or the distillate cut originating from step b (4) the heavy fraction is a bunker fuel or bunker fuel base.
Regarding (1), Koseoglu teaches an improved process for solvent deasphalting used to prevent sediment formation in downstream transportation.  Koseoglu teaches residence time of less than 500 minutes, temperature of 25-350°C, and pressure of less than 20 Mpa and paraffinic solvents having 10-20 carbon atoms, including heavy naphtha [0047-48].  Koseoglu teaches various solvents including hexadecane, octadecane, and heavy naphtha solvents having carbon number of 10-20 [0047-0048].  Koseoglu further teaches that the solvents can be obtained from intermediate refining processes, such as hydrocracking [0047].  In view of Koseoglu teaching of obtaining solvents from hydrocracking, Examiner notes that solvents obtained from claimed step b) would be appropriate.  
Examiner notes that the solvents disclosed by Koseoglu have boiling points which read on the claimed range of having at least 20% by weight boiling point of 100°C.  In this regard, PubChem (Hexadecane) teaches hexadecane (C16) having a boiling point of 286.9°C (see page 7, section 3.2.4).  PubChem (Octadecane) teaches octadecane (C18) has a boiling point of 316°C (see page 7, section 3.2.4).  Monument Chemical teaches a heavy solvent naphtha with C9-C16 boils in the range of 165-290°C (see synonyms section).  Further, Fischer Sci teaches a solvent naphtha having C9-C16 compounds boiling in the range of 363-401°C (see sections 8 and 9).
Koseoglu teaches solvents having carbon numbers of 10-20, which overlaps with the claimed range of 13-40 [0047].  Examiner additionally notes that Koseoglu positively recites hexadecane (C16) and oxtadecane (C18) [0047], which read on the claimed range.
Koseoglu teaches ratio of the solvent to feedstock of 1:1 to 10:1 [0042].  
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the conditions and solvents disclosed by Koseoglu in the process of Morel, for the benefit of reducing sludge formation in downstream transportation lines.
Regarding (2), Examiner notes that the previous combination teaches the same conditions applied to the same feeds at the same conditions as claimed.  Therefore, it would have been obvious that the same products having the same properties would result.
Regarding (3), Dickakian teaches a process for causing asphaltenes to be separated from heavy hydrocarbons by using an oxidizing gas such as ozone, in combination with a hydrocarbon precipitating solvent (column 1, lines 45-50; column 2, lines 49-68; and column 3, lines 15-35).
Therefore, it would have been obvious to the person having ordinary skill in the art to have combined the ozone oxidizing gas of Dickakian with the previous deasphalting step, for the benefit of improving separation of asphaltenes from hydrocarbons.  Examiner notes: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Regarding (4), Examiner notes that since the same process steps are performed on the same feeds at the same conditions as claimed, it would have been obvious to the person having ordinary skill in the art that the same products would result.  Further, Woo teaches a similar process for hydrocracking resid feeds [0035], [0071], followed by solvent deasphalting to obtain bunker fuel oil products [0103-0110], [0031].  Woo teaches that the combination of desulfurization and deasphalting makes the products for use as bunker fuel oil [0031], [0103-0110].
Morel teaches that “at least a portion” of the deasphalted oil is sent to hydrotreatment (column 3, lines 1-14).
Therefore, it would have been obvious to the person having ordinary skill in the art to have sent the remaining portion to be used as bunker fuel, since Woo teaches that hydrocracking including desulfurization followed by solvent deasphalting results in products suitable for uses as bunker fuel oil [0031], [0103-0110].
Regarding claim 2, Morel teaches step f) fixed bed hydrotreatment of at least a portion of the heavy fraction (column 3, lines 1-14).
Regarding claim 8, Morel teaches hydrocracking conditions of 5-35 MPa, 350-500°C, space velocity of 0.05-5 h-1 (column 3, lines 53-67) and hydrogen quantity with respect to feed of 50-5000 Nm3/m3 (column 5, lines 1-5). 
Regarding claim 9, Morel teaches liquid/gas hybrid mode hydrocracking (column 2, lines 45-54).
Regarding claim 11, Morel teaches physical separation carried out in a centrifugal contactor [0048].
Regarding claim 12, Morel teaches step b comprises atmospheric distillation into atmospheric distillates and atmospheric resid (column 2, lines 59-63).
Regarding claim 13, Morel teaches feeds including vacuum resid (see example).
Regarding claim 14, Morel teaches the feed contains at least 1% C7 asphaltenes and at least 5 ppm metals (column 2, lines 36-45).
Regarding claim 15, Morel teaches sending the product to gasoline pools (column 3, lines 1-14) where they would be blended with cutter stocks.
Regarding claims 16 and 20, Dickakian teaches the oxidizing gas is selected from air, ozone, oxygen, nitrogen oxides, and sulfur oxides (column 3, lines 15-35).
Examiner further notes that it would have been obvious to the person having ordinary skill in the art to have obtained the gas from any appropriate source, including from the instant process, as is well known in the art, to save raw material costs.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 11-17, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 15/578,580 in view of Carey (US 3,637,483).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to the same deasphalting using the same distillate and oxidizing gas.  Examiner notes that ‘580 teaches hydrocracking step c), separating step d), precipitating step e), physical separation f), and recovering step g)to recover ISO 10307-2 method sediment content of 0.1% by weight or less, which overlaps with the claimed subject matter steps a) through e) to recover ISO 10307-2 method sediment content of 0.1% by weight or less.  It is further obvious that since the same steps are performed at the same conditions, the same bunker oil products would result.
While ‘580 teaches fixed bed and the instant process requires ebullated bed operation, Examiner notes that fixed bed and ebullated bed operations are both well-known in the art.  In this regard, Examiner notes that in Application 15578580, Carey (US 3,637,483) is relied upon, and teaches that the hydrocracking may be performed in a fixed bed or an ebullated bed interchangeably (column 5, line 60-75 and column 6, lines 1-8).
Therefore, it would have been obvious to the person having ordinary skill in the art to have used fixed bed and ebullated bed reactors interchangeably. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 24 February 2022 have been fully considered but they are not persuasive. 
Examiner considers Applicant’s arguments to be:
Koseoglu teaches C10-20 solvents [0047], but the instant claims require C13-40 solvents.

Examiner has not considered the references “as a whole” as required by MPEP 2141.02, and unaddressed previous arguments.  The proposed modifications of Morel would change the operation of principle, rendering the prior art unsatisfactory for its intended purpose.  The claims now require the heavy fraction to be a bunker fuel oil or bunker fuel base.  Morel is drawn to desulfurization to produce gasoline.  Morel teaching of gasoline teaches away from production of bunker fuel.
The office action fails to provide explanation of how Woo’s process fits into the teachings of Morel.  Woo fails to teach any connection between the production of bunker fuel oil and the solvent deasphalting step or with the production of bunker fuel having a low sediment content after aging.  Woo fails to even address the issue of sediment content at all.  
The office action relies on Koseoglu for a deasphalting step to reduce sulfur content and Woo for deasphalting to “prevent sediment formation in downstream transportation”.  The office action does not disclose how deasphalting for desulfurization would be combined with deasphalting for removing sediment.  

The double patenting rejection cites Carey to address the issue of fixed bed vs ebullated bed.  Carey does not teach that fixed beds are not equivalent to ebullated beds.  Carey teaches that fixed beds are actually preferred.  Consumption in ebullated bed is greatly reduced compared to fixed bed process.
Regarding Applicant’s first argument, Koseoglu teaches solvents having carbon numbers of 10-20, which overlaps with the claimed range of 13-40 [0047].  Examiner additionally notes that Koseoglu positively recites hexadecane (C16) and oxtadecane (C18) [0047], which read on the claimed range.  See MPEP 2144.05, I: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding Applicant’s second argument, it is expected and alternatively would be obvious to the person having ordinary skill in the art that the same products would result since the prior art teaches the same process steps at the same conditions applied to the same feeds. It is not seen where Applicant has distinguished the process steps in this regard.  Additionally, Woo teaches of hydrocracking resid, followed by solvent deasphalting to recover bunker oil products [0110], [0103-0108], [0031].  Woo teaches that desulfurization [0031] and deasphalting steps are performed in order to make the products suitable for use as bunker oil [0103-0110].  In this regard, the rejections do not modify Morel to teach bunker fuel production.  They simply assert that it is expected that the process steps of Morel would result in the same bunker fuel products, since Woo teaches hydrocracking resid, followed by deasphalting, in order to recover products. 
Regarding Applicant’s third argument, Woo teaches a similar process for hydrocracking resid feeds [0035], [0071], followed by solvent deasphalting to obtain bunker fuel oil products [0103-0110], [0031].  Woo teaches that the combination of desulfurization and deasphalting makes the products for use as bunker fuel oil [0031], [0103-0110].  Examiner considers Woo to be analogous, since it is drawn to the same type of hydrocracking of resid followed by solvent deasphalting steps.  Morel teaches that “at least a portion” of the deasphalted oil is sent to hydrotreatment (column 3, lines 1-14).  Therefore, it would have been obvious to the person having ordinary skill in the art to have sent the remaining portion to be used as bunker fuel, since Woo teaches that hydrocracking including desulfurization followed by solvent deasphalting results in products suitable for uses as bunker fuel oil [0031], [0103-0110].  The deasphalting steps of the prior art reads on the claimed precipitation of sediments from the heavy fraction (please see Applicant’s instant specification indicating that the sediments removed are asphaltenes in page 17, lines 21-26).
Regarding Applicant’s fourth argument, Woo teaches solvent deasphalting to remove asphaltenes from hydrocarbons [0103].  As discussed above, the deasphalting of the prior art reads on the claimed precipitation of sediments (see Applicant’s instant specification indicating that the sediments removed are asphaltenes – page 17, lines 21-26).  Koseoglu is analogous in that it is also drawn to solvent deasphalting using paraffinic solvents to remove asphaltenes [0042-0048].  
Regarding Applicant’s fifth argument, as discussed in the rejections, Application ‘580 teaches the same deasphalting step using the same distillate.  ‘580 further teaches similar hydrocracking step c), separating step d), precipitating step e), physical separation f), and recovering step g)to recover ISO 10307-2 method sediment content of 0.1% by weight or less, which overlaps with the claimed subject matter steps a) through e) to recover ISO 10307-2 method sediment content of 0.1% by weight or less.  Examiner notes that fixed bed and ebullated bed operations are both well-known in the art.  In this regard, Examiner notes that in Application 15578580, Carey (US 3,637,483) is relied upon, and teaches that the hydrocracking may be performed in a fixed bed or an ebullated bed interchangeably (column 5, line 60-75 and column 6, lines 1-8).  Examiner notes MPEP 2123, I: Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Further, one may be motivated to use an ebullated bed or fixed bed based off availability of process equipment, or if trying to retrofit an existing ebullated or fixed bed.  It is further expected and alternatively obvious that since the same steps are performed at the same conditions, the same bunker oil products would result.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2011/0167713 – teaches gas oil cuts can be used as bunker fuel or sent to further refinery units such as FCC [0125]
US 5,108,580 – teaches ebullated bed hydrocracking of resid feeds to produce bunker/fuel oil products (column 5, lines 63-67)
US 2008/0011643 – teaches production of fuel oil products [0001-0004]
WO 2014/096703 – teaches production of bunker oil products (page 3)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771